Citation Nr: 1040071	
Decision Date: 10/26/10    Archive Date: 11/01/10

DOCKET NO.  07-19 918	)	DATE
	)
	)

Received on appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for 
status-post bilateral stabilization of L5-S1 with disc 
degenerative and lumbar intervertebral disc syndrome.

2.  Entitlement to a separate initial rating for right lower 
extremity radiculopathy prior to October 31, 2008.

3.  Entitlement to a separate initial rating for left lower 
extremity radiculopathy prior to October 31, 2008.


REPRESENTATION

Veteran represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty service from July 1998 to June 2006.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from September 2006 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in Salt 
Lake City, Utah which granted the Veteran's claim for service 
connection for a lumbar spine disability and assigned an initial 
rating of 10 percent, among other claims.

Jurisdiction over this matter was transferred to the Roanoke, 
Virginia RO in February 2006.

The Veteran failed to appear for a Decision Review Officer 
hearing that had been rescheduled to January 2008.  Thus, his 
hearing request is deemed withdrawn.  

A December 2008 rating decision granted a separate 10 percent 
rating for bilateral lower extremity radiculopathy, effective 
October 31, 2008.


FINDINGS OF FACT

1.  Throughout the course of this appeal, the Veteran's lumbar 
spine disorder manifested by impaired flexion range of motion and 
subjective reports of pain; the record is negative for forward 
flexion of the thoracolumbar spine between 30 and 60 degrees, 
combined thoracolumbar spine range of motion of less than 120 
degrees, abnormal gait, abnormal spinal contour, incapacitating 
episodes, doctor prescribed bedrest, degenerative arthritis 
affecting more than one major joint or joint group, a scar that 
covers an area in excess of six square inches, a scar that was 
unstable or painful or additional range-of-motion loss due to any 
weakened movement, excess fatigability, incoordination, or pain.

2.  The Veteran experienced intermittent pain and numbness in the 
bilateral lower extremities throughout the course of this appeal; 
the record was negative for loss of reflexes, muscle atrophy or 
sensory disturbances in the bilateral lower extremities.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent 
for a lumbar spine disorder have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1-4.10, 4.21, 4.40. 4.45, 
4.59, 4.71, 4.71a, Diagnostic Codes (DCs) 5003, 5010, 5235-5243 
(2010), 4.118, DCs 7801-7804 (effective prior to October 23, 
2008).

2.  The criteria for an initial rating of 10 percent for right 
lower extremity radiculopathy have been met throughout the course 
of this appeal.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.102, 3.321, 4.1-4.10, 4.21, 4.120, 4.123, 4.124a, DC 8520 
(2010).

3.  The criteria for an initial rating of 10 percent for left 
lower extremity radiculopathy have been met throughout the course 
of this appeal.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.102, 3.321, 4.1-4.10, 4.21, 4.120, 4.123, 4.124a, DC 8520 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2010).

The instant claim arises from disagreement with the initial 
rating following the grant of service connection.  The courts 
have held that once service connection is granted the claim is 
substantiated, additional VCAA notice is not required; and any 
defect in the notice is not prejudicial. Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 
112 (2007).

The United States Court of Appeals for Veterans Claims (Court) 
has elaborated that filing a notice of disagreement begins the 
appellate process, and any remaining concerns regarding evidence 
necessary to establish a more favorable decision with respect to 
downstream elements are appropriately addressed under the notice 
provisions of 38 U.S.C. §§ 5104 and 7105.  Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007).

Where a claim has been substantiated after the enactment of the 
VCAA, a veteran bears the burden of demonstrating any prejudice 
from defective VCAA notice with respect to the downstream 
elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008). There has 
been no allegation of prejudice in this case with regard to the 
instant claim.

VA also has a duty to assist a claimant in obtaining evidence to 
substantiate his or her claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.  VA met its duty to assist the Veteran.  VA made 
reasonable efforts to identify and obtain relevant records in 
support of the Veteran's claim for a higher initial rating.  38 
U.S.C.A. § 5103A (a), (b), (c).  Specifically, the claims file 
contains evidence pertinent to this claim, including service 
treatment records, Social Security Administration (SSA) records, 
post-service treatment records and reports of VA examinations.  
Statements made by the Veteran and his representative have also 
been associated with the record.  Thus, the Board finds that the 
examination reports, along with the other evidence of record, is 
sufficient for rating purposes.  See Barr v. Nicholson, 21. Vet. 
App. 303 (2007).



Initial Rating Criteria

Disability evaluations are determined by evaluating the extent to 
which a veteran's service-connected disability adversely affects 
his ability to function under the ordinary conditions of daily 
life, including employment, by comparing his symptomatology with 
the criteria set forth in the Schedule for Rating Disabilities 
(Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 
4.10.

In instances in which a veteran disagrees with the initial 
rating, the entire evidentiary record from the time of a 
veteran's claim for service connection to the present is of 
importance in determining the proper evaluation of disability, 
and staged ratings are to be considered in order to reflect the 
changing level of severity of a disability during this period.  
Fenderson v. West, 12 Vet. App. 119 (1999).

Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the Veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

If there is a question as to which of two evaluations should 
apply, the higher rating is assigned if the disability picture 
more nearly approximates the criteria required for that rating.  
Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, 
especially with the more fully described grades of disabilities, 
that all cases will show all the findings specified.  Findings 
sufficiently characteristic to identify the disease and the 
disability therefrom, and above all, coordination of rating with 
impairment of function will, however, be expected in all 
instances.  38 C.F.R. § 4.21.

Lumbosacral spine disabilities are evaluated under the general 
rating formula for rating diseases and injuries of the spine.  38 
C.F.R. § 4.71a.

Under the general rating formula for rating diseases and injuries 
of the spine, with or without symptoms such as pain, stiffness or 
aching in the area of the spine affected by residuals of injury 
or disease, the following ratings apply:  a 10 percent rating is 
warranted for forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees, combined range 
of motion of the thoracolumbar spine greater than 120 degrees but 
not greater than 235 degrees,  muscle spasms, guarding or 
localized tenderness not resulting in abnormal gait or abnormal 
spinal contour or a vertebral body fracture with loss of 50 
percent or more of the height.  38 C.F.R. § 4.71a, DCs 5235-5243.

A 20 percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 30 degrees, but not greater than 
60 degrees; the combined range of motion of the thoracolumbar 
spine is not greater than 120 degrees; or if there is muscle 
spasm or guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.  Id.

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero to 
30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to the sum of the 
range of forward flexion, extension, left and right lateral 
flexion, and left and right rotation.  The normal combined range 
of motion of the thoracolumbar spine is 240 degrees.  The normal 
ranges of motion for each component of spinal motion provided in 
this note are the maximum that can be used for calculation of the 
combined range of motion.  Each range of motion measurement is to 
be rounded to the nearest five degrees.  38 C.F.R. § 4.71a, DCs 
5235-5243, Note (2).

Unfavorable ankylosis is a condition in which the entire cervical 
spine, the entire thoracolumbar spine, or the entire spine is 
fixed in flexion or extension, and the ankylosis results in one 
or more of the following: difficulty walking because of a limited 
line of vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; gastrointestinal 
symptoms due to pressure of the costal margin on the abdomen; 
dyspnea or dysphagia; atlantoaxial or cervical subluxation or 
dislocation; or neurologic symptoms due to nerve root stretching.  
Fixation of a spinal segment in neutral position (zero degrees) 
always represents favorable ankylosis.   38 C.F.R. § 4.71a, DCs 
5235-5243, Note (3).

Under the Formula for Rating Intervertebral Disc Syndrome Based 
on Incapacitating Episodes, a 10 percent rating is warranted for 
incapacitating episodes having a total duration of at least 1 
week but less than 2 weeks during the past 12 months and a 20 
percent rating is warranted for incapacitating episodes having a 
total duration of at least 2 weeks but less than 4 weeks during 
the past 12 months.  A 40 percent rating is warranted for 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months and a 
maximum 60 percent rating is warranted for incapacitating 
episodes having a total duration of at least 6 weeks during the 
past 12 months.  38 C.F.R. § 4.71a, DC 5243.

An "incapacitating episode" is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires bed 
rest prescribed by a physician and treatment by a physician.  38 
C.F.R. § 4.71a, DCs 5235-5243, Note (1).

For disabilities evaluated on the basis of limitation of motion, 
VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 
4.45, pertaining to functional impairment.  The Court has 
instructed that in applying these regulations VA should obtain 
examinations in which the examiner determined whether the 
disability was manifested by weakened movement, excess 
fatigability, incoordination, or pain.  Such inquiry is not to be 
limited to muscles or nerves.  These determinations are, if 
feasible, be expressed in terms of the degree of additional 
range-of-motion loss due to any weakened movement, excess 
fatigability, incoordination, flare-ups, or pain.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 
Vet. App. 80, 84-85 (1997); 38 C.F.R. § 4.59. 

Spinal degenerative arthritis can also be rated as degenerative 
arthritis under DC 5003.  38 C.F.R. § 4.71a, DC 5242.  Traumatic 
arthritis is evaluated as degenerative arthritis.  38 C.F.R. § 
4.71a, DC 5010.

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the appropriate 
codes for the specific joint or joints involved.  If the 
limitation of motion is noncompensable, a rating of 10 percent is 
for application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under 38 C.F.R. § 4.71a, DC 5003.

Limitation of motion must be objectively confirmed by findings 
such as swelling, muscle spasm, or satisfactory evidence of 
painful motion.  In the absence of limitation of motion, a 20 
percent rating is merited for X-ray evidence of involvement of 
two or more major joints or two or more minor joint groups, with 
occasional incapacitating exacerbations.  A 10 percent rating is 
merited for X-ray evidence of involvement of two or more major 
joints or two or more minor joint groups.  38 C.F.R. § 4.71a, DC 
5003.

Under the formula associated objective neurologic disability is 
evaluated separately under an appropriate diagnostic code.  38 
C.F.R. § 4.71a, DCs 5235-5243, Note (1).

For impairments related to the sciatic nerve, where paralysis is 
complete, the foot dangles and drops, no active movement possible 
of muscles below the knee, flexion of knee weakened or (very 
rarely), a maximum 80 percent rating is warranted.  Severe 
incomplete paralysis with marked muscular atrophy warrants a 60 
percent rating.  A 40 percent rating is warranted for moderately 
severe incomplete paralysis.  A 20 percent rating is warranted 
for moderate incomplete paralysis and a 10 percent rating is 
warranted for mild incomplete paralysis.  38 C.F.R. § 4.124a, DC 
8520.

When rating peripheral nerve injuries and their residuals, 
attention should be given to the site and character of the 
injury, the relative impairment and motor function, trophic 
changes, or sensory disturbances.  38 C.F.R. § 4.120.  Under 38 
C.F.R. § 4.124a, disability from neurological disorders is rated 
from 10 to 100 percent in proportion to the impairment of motor, 
sensory, or mental function.  With partial loss of use of one or 
more extremities from neurological lesions, rating is to be by 
comparison with mild, moderate, severe, or complete paralysis of 
the peripheral nerves.  The term "incomplete paralysis" indicates 
a degree of lost or impaired function substantially less than the 
type of picture for complete paralysis given with each nerve, 
whether due to varied level of the nerve lesion or to partial 
regeneration.

When the involvement is only sensory, the rating should be for 
the mild, or at most, the moderate degree.  In rating peripheral 
nerve disability, neuritis, characterized by loss of reflexes, 
muscle atrophy, sensory disturbances, and constant pain, at times 
excruciating, is to be rated on the scale provided for injury of 
the nerve involved, with a maximum equal to severe, incomplete 
paralysis.  The maximum rating to be assigned for neuritis not 
characterized by organic changes referred to in this section will 
be that for moderate incomplete paralysis, or with sciatic nerve 
involvement, for moderately severe incomplete paralysis.  38 
C.F.R. § 4.123.

The Board notes that the rating criteria for skin disorders 
(scars) were revised during the pendency of this appeal, as of 
October 23, 2008.  However, the October 2008 revisions are 
specifically not applicable to pending claims, like the one here, 
unless the claimant indicates that she/he wants the revisions to 
be applicable to her/his claim.  As the Veteran has not so 
indicated here, only the rating criteria effective August 30, 
2002 have been considered.  See 73 Fed. Reg. 54,708 (Sept. 23, 
2008).  

Under the criteria effective August 30, 2002, scars, other than 
head, face, or neck, that are deep or that cause limited motion 
warrant a maximum 10 percent rating if the area or areas exceed 6 
square inches (39 sq. cm).  A deep scar is one associated with 
underlying soft tissue damage.  38 C.F.R. § 4.118, DC 7801.  DC 
7802 is for rating scars other than the head, face, or neck that 
are superficial, that cover an area(s) of 144 square inches (929 
square centimeters) or greater; and provides for only a maximum 
10 percent rating.  A superficial scar is one not associated with 
underlying soft tissue damage.  Such is also the case with DC 
7803, for rating unstable superficial scars, or scars where there 
is frequent loss of covering of skin over the scar; this 
diagnostic code also authorizes only a maximum 10 percent rating.  
A superficial scar which is painful on examination is rated a 
maximum 10 percent disabling.  38 C.F.R. § 4.118, DCs 7802, 7803, 
7804 (effective prior to October 23, 2008).  Scars may continue 
to also be rated based on any limitation of function of the part 
affected.  38 C.F.R. § 4.118, DC 7805 (effective prior to October 
23, 2008).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).

Factual Background and Analysis

The Veteran contends that the severity of his lumbar spine 
disorder warrants a 20 percent rating.

A January 2006 VA lumbar X-ray reveals stable post-surgical 
changes consistent with L5-S1 fusion.

The Veteran reported lower back pain that radiated into his left 
leg without numbness at a March 2006 VA general medical 
examination.  He rated this pain as "4/10" on sitting and 
standing for ten minutes.  The pain flared up and became "7/10" 
on bending or lifting.  He was unable to perform push-ups or 
pull-ups and was unable to run.  Spinal fusion was performed in 
April 2005 and he subsequently wore a back brace for six months.  
The current use of a brace, crutches or a cane was denied.  
Bladder or bowel function impairment, incapacitating episodes in 
the last 12 months and loss of time from work were denied.  He 
was able to perform his activities of daily living with a mild 
restriction and functional limitation as a sonar technician on 
lifting, bending and walking.

Physical examination revealed no postural abnormalities or fixed 
deformities.  There was tenderness of the lower lumbar spine.  
Flexion was to 70 degrees, extension was to 25 degrees, and 
bilateral lateral flexion and rotation were to 25 degrees.  Range 
of motion was not additionally limited by pain, fatigue, 
weakness, and lack of endurance or incoordination following 
repetitive use and during flare-ups.  Straight-leg testing was 
negative.  There were no neurological abnormalities noted.  His 
gait was normal and there was no limitation on standing on 
tiptoes or heels.  An accompanying lumbar X-ray revealed mild 
degenerative disc disease at L1-L2 and normal alignment of the 
vertebral bodies.  Following this examination, diagnoses of fifth 
lumbar sacral intervertebral disc degeneration and lumbar 
radiculopathy were made.  Status-post fifth lumbar to first 
sacral intervertebral body fusion, with the limitation of range 
of motion and restriction of function, was also diagnosed.

An April 2006 VA lumbar magnetic resonance imaging (MRI) scan 
reveals an impression of status-post L5-S1 posterior fusion 
without large zones of abnormal enhancement or degenerative 
disease.

A February 2007 VA treatment note reflects the Veteran's 
complaints of continued daily aching low back pain, particularly 
when he exercised.  He described this daily pain as "2-3/10" 
with an occasional exacerbation to "6-7/10."  Physical 
examination was negative for arthritis, joint swelling, redness 
or limitation in range of motion but noted low back pain.  Motor 
strength testing was 5/5 in all extremities and sensation was 
intact and equal.  Deep tendon reflexes were 2+ globally and were 
symmetric.  Neurological examination was grossly intact with no 
focal neurological deficits noted.  An assessment of degenerative 
joint disease was made following this examination.

The Veteran reported residual low back pain rated "2-3/10" with 
the occasional exacerbation to "6-7/10."  He reported being 
stable on his current pain medication.  On physical examination, 
his back was not tender to palpitation and he had full range of 
motion.  An impression of degenerative joint disease was made.

An October 31, 2008 QTC examination reflects the Veteran's 
reports of lumbar stiffness, numbness and constant pain that 
radiated into this left leg.  This pain was described as burning, 
aching, sharp and striking.  The pain level was described as 
"8/10" and could be elicited by physical activity and stress.  
Pain was relieved by rest and medication.  The Veteran's 
condition had not resulted in any incapacitation and he was not 
receiving any current treatment.  Functional impairments included 
restrictions on recreation, work and intimacy due to pain.  The 
use of any assistive devices, bowel dysfunction, bladder 
dysfunction or erectile dysfunction was denied.  In addition, the 
Veteran reported various back scars from his surgery but denied 
any functional limitations due to these scars.

On physical examination, the Veteran's posture and gait were 
within normal limits.  There was no radiating pain on 
thoracolumbar spine movement, tenderness, muscle spasms or 
ankylosis.  Straight-leg testing was positive bilaterally.  
Flexion was to 72 degrees, extension was to 30 degrees, bilateral 
lateral flexion was to 30 degrees, and bilateral rotation was to 
30 degrees, all without pain.  Joint function was additionally 
limited by pain following repetitive use but was not additionally 
limited by fatigue, weakness, lack of endurance and 
incoordination.  Pain was the major functional limitation and 
there was no additional limitation in degree due to this pain.  
Inspection of the spine revealed normal head position with 
symmetry in appearance and symmetry of spinal motion with normal 
curves of the spine.  Examination was negative for lumbosacral 
motor weakness.  There were sensory deficits in the bilateral 
lateral legs, bilateral dorsal feet and bilateral lateral feet.  
Bilateral lower extremity knee jerk was 2+ and ankle jerk was 2+.  
An accompanying lumbar X-ray revealed status-post bilateral 
posterior surgical stabilization at L5-S1.

In addition, the October 2008 physical examination revealed a 
level scar in the lumbar region, which measured 3.5 centimeters 
by 1.6 centimeters with an area of hypopigmentation of less than 
six square inches.  A second scar in the lumbar region measured 
4.2 centimeters by 1.7 centimeters with an area of 
hypopigmentation of less than six square inches.  A third scar on 
the right paralumbar region measured 7.5 centimeters by 1.2 
centimeters with an area of hypopigmentation of less than six 
square inches.  Tenderness, disfigurement, ulceration, adherence, 
instability, tissue loss, keloid formation, hyperpigmentation, 
abnormal texture, inflammation or edema was not present for any 
of these scars.  

A rating in excess of 10 percent for the Veteran's lumbar spine 
disorder would require forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees, combined 
range of thoracolumbar spine range of motion to be not greater 
than 120 degrees or muscle spasms or guarding severe enough to 
result in an abnormal gait, abnormal spinal contour such as 
scoliosis, reversed lordosis or abnormal kyphosis or arthritis 
affecting more than one major joint or joint group.  38 U.S.C.A. 
§ 4.71a, DCs 5003, 5010, 5235-5242.

A preponderance of the evidence is against a rating in excess of 
10 percent is not warranted for any period during the course of 
this appeal.  The Veteran's lumbar spine disorder was manifested 
by 70 degrees of flexion at the March 2006 VA examination and 72 
degrees of flexion at the October 2008 examination, while his 
combined thoracolumbar spine range of motion exceeded 120 degrees 
during both examinations.  The record is negative for evidence 
muscle spasms, guarding, abnormal gait, abnormal spinal contour 
or arthritis affecting more than one major joint or joint group.  
The Veteran has not complained of these manifestations, and no 
treating or examining physician has noted any such findings on 
physical examination.  Although the October 2008 examiner found 
that the Veteran's lumbar range of motion was functionally 
limited by pain, no additional limitation in range of motion was 
elicited.  There was no indication that the Veteran's subjective 
reports of lumbar pain have caused functional loss sufficient to 
warrant a higher rating.  See 38 C.F.R. § 4.40; DeLuca, supra.

Consideration of a higher rating under the criteria for 
intervertebral disc syndrome is not warranted as the record is 
negative for clinical evidence of physician prescribed bed rest 
or reported periods of incapacitation.  The Veteran has not 
alleged either being prescribed bed rest by a physician or that 
he experienced any periods of incapacitation.  A higher rating 
for any period during the course of this appeal for 
intervertebral disc syndrome is therefore not warranted under the 
rating criteria.  38 C.F.R. § 4.71a, DC 5243.

Resolving all doubt in the Veteran's favor, the Board finds that 
separate initial 10 percent ratings for right and left lower 
extremity radiculopathy are warranted for entire appellate 
period.  The Veteran subjectively reported pain that radiated 
into his left lower extremity at the March 2006 VA examination.  
Although no neurological abnormalities were found on physical 
examination and straight-leg testing was normal, the March 2006 
VA examiner diagnosed radiculopathy but did not specify whether 
the diagnosed radiculopathy was exclusive to the Veteran's left 
lower extremity.  The clinical evidence was negative for muscle 
atrophy, loss of muscle reflexes, abnormal motor function or 
abnormal reflexes which would support a rating in excess of 10 
percent.  38 C.F.R. § 4.124a, DC 8520.

A compensable rating for scars requires that they be unstable, 
painful or cover an area of at least six square inches.  The 
October 2008 VA examination determined that the scars were 
stable, not tender and did not cover an area of at least six 
square inches.  Neither the Veteran nor the clinical evidence of 
record has suggested that the scars manifested as deep, unstable, 
painful or that they cover an area in excess of six inches.  A 
separate compensable rating for scars is therefore not warranted.  
38 C.F.R. § 4.118, DCs 7801-7804.

The Board has considered all other potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they have 
been raised by the Veteran, as required by Schafrath, supra.  The 
Board has found no section that provides a basis upon which to 
assign a higher disability evaluation.

Extraschedular Consideration

The question of an extraschedular rating is a component of a 
claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996).  Although the Board may not assign an 
extraschedular rating in the first instance, it must specifically 
adjudicate whether to refer a case for extraschedular evaluation 
when the issue either is raised by the claimant or is reasonably 
raised by the evidence of record.  Barringer v. Peake, 22 Vet. 
App. 242 (2008).

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for extraschedular 
consideration is a finding that the evidence before VA presents 
such an exceptional disability picture that the available 
schedular evaluations for that service-connected disability are 
inadequate.  Therefore, initially, there must be a comparison 
between the level of severity and symptomatology of the 
claimant's service-connected disability with the established 
criteria found in the rating schedule for that disability.  Thun 
v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the claimant's disability picture is contemplated by the Rating 
Schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.  In the second step of the 
inquiry, however, if the schedular evaluation does not 
contemplate the claimant's level of disability and symptomatology 
and is found inadequate, the RO or Board must determine whether 
the claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1) (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  When the Rating Schedule is 
inadequate to evaluate a claimant's disability picture and that 
picture has related factors such as marked interference with 
employment or frequent periods of hospitalization, then the case 
must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service for completion 
of the third step-a determination of whether, to accord justice, 
the claimant's disability picture requires the assignment of an 
extraschedular rating.  Id.  

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, is authorized to 
approve an extraschedular evaluation if the case "presents such 
an exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards."  38 C.F.R. § 
3.321(b)(1).  The question of an extraschedular rating is a 
component of a claim for an increased rating.  See Bagwell v. 
Brown, supra.  Although the Board may not assign an 
extraschedular rating in the first instance, it must specifically 
adjudicate whether to refer a case for extraschedular evaluation 
when the issue either is raised by the claimant or is reasonably 
raised by the evidence of record.  Barringer v. Peake, supra.

When the Rating Schedule is inadequate to evaluate a claimant's 
disability picture and that picture has related factors such as 
marked interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation and 
Pension Service for completion of the third step-a determination 
of whether, to accord justice, the claimant's disability picture 
requires the assignment of an extraschedular rating.  Id.  

The Veteran's lumbar spine disorder has manifested as described 
above.  There were no periods of hospitalization for his lumbar 
spine disorder reported during the appellate period nor was 
marked interference with employment alleged.  The rating criteria 
contemplate these impairments.  Hence, referral for consideration 
of an extraschedular rating is not warranted.

Total Rating Based on Individual Unemployability (TDIU)

The Court has held that TDIU is an element of all appeals of an 
initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU 
is granted where a veteran's service connected disabilities are 
rated less than total, but they prevent him from obtaining or 
maintaining all gainful employment for which his education and 
occupational experience would otherwise qualify him.  38 C.F.R. § 
4.16

The Veteran indicated in a September 2008 VA treatment not that 
he was applying for a job with the postal service and requested 
that his treating physician complete the appropriate medical 
history forms.  Although the Veteran's current employment status 
is unknown, he has not alleged that he was unable to work due to 
his service-connected lumbar spine disorder.  Further 
consideration of TDIU is therefore not warranted.


ORDER

An initial rating in excess of 10 percent for status-post 
bilateral stabilization of L5-S1 with disc degenerative and 
lumbar intervertebral disc syndrome is denied.

A separate 10 percent rating for right lower extremity 
radiculopathy is granted.

A separate 10 percent rating for left lower extremity 
radiculopathy is granted.



____________________________________________
M. R. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


